Case 4:82-cv-00866-DPM Document 5687-1 Filed 08/07/20 Page 1 of 7

                                                              I
                   IN THE UNITED STATES DISTRICT COUR?;\ , .             -   ;   t   ._ ,   t




                   FOR THE EASTERN DISTRICT OF ARKA SAS
                                                                                 --·-
                            WESTERN DIVISION




KAREN ZINNAMON and DUIELLA ZINNAMON,
minors, by their father and next friend,
J OHN E. ZINNAMON; KARL LYNN AUSTIN, a
minor, by his parent and riext friend ,
MACK JONES; DANNY BROWN , a minor, by his
parent .and next friend, MRS. ERMA JEAN
AUSTIN; KAYE EILEEN BROWN, a minor, by
her parents and next friends, MR. and MRS.
JAMES BROWN ; BENNIE COHENS, JR. , and EDWIN
COHENS, minors, by their father and next
friend, .MR. BENNIE CO HENS , SR . ; vHLHELMIA
DICKERSON , a minor, by her parent and next
friend, MRS. ORA DICKERSON ; MARSHA CROSTON ,
REGINA EDWARDS , ROY A. EDWARDS, and SPENCER
EDWARDS, minors , by their parent and next               CIVIL ACTION
friend , .LEROYCE EDWARDS;    RICKY GRANT and
RICHARD GRANT , minors , b y their parents and          NO.       ~=-;;;;...:::.-=-~....L-.i

next friends , MR. and MRS. RICHARD GRANT;
NANCY GREEN, a minor , by her parents and
next friends , .MR. and MRS. DICK GREEN; J OHNNY
LEE GREEN and PATRICIA GREEN, minors, by their
p arent and next friend, JOHN LEE GREEN;
ALYCE HAMILTON .and WENDELL HAMILTON, minors ,
by their parent and next .f riend, CUDELIONS
HAMILTON ; WANDA HARPER , a minor , by his parent
and next .f riend , MRS . CLAUDEAN HARPER; ANNETTE
HARPER and RICHARD HARPER, minors, by their
parent and next ·friend, RICHARD HARPER;
ZOBIEDA HARRIS , a minor , b y her parent and
next friend, MRS. BOBBIE HARRIS; CATHERINE
HAYNES, EMMA JEAN HAYNES, LENORE HAYNES ,
REGINA HAYNES , REGINALD HAYNES , and ROYCE M.
HAYNES , by their parent .and next friend, MR.
ROYCE HAYNES ; ETHEL J. WILSON , a minor, by
her parent and next friend, MRS. BARBARA HUNT;
TOMMY HUNT, a mirror, by his parent and next
friend , GEORGE HUNT ; DEBRA JACKSON, a minor,
by her parent .a nd next friend , MRS. ELSIE JACKSON;
MARY JOYCE JACKSON, a minor, by her parent and
next friend , MRS. ODESSA JACKSON ; BERNESTINE
McCLURE , A minor , by her parent and next friend,
FRANK LOVE; SHARON KAY McCUIEN and JEFFREY McCUIEN ,
minors, by their parents and next friends, MR. and
MRS. JOE McCUIEN; MARY JOYCE ARRINGTON, a minor,
by her parent and next friend , MRS. ESTER McCUIEN ,
GEORGE MADDEN, JR. and KERRY MADDEN, minors, by their
parents and next friend , Mr. and MRS. GEORGE MADDEN;
MELODY MADDEN , a minor , b y her parent and next friend,
MRS. WILDA MADDEN ; CATHY MOLTON , a minor, byher , parent
and next friend, JOSEPH MOLTON ; PHYLLIS K. MOTON , a
minor, b y her parent .and next friend , JOSEPH GENE
MOTON; KELON ROY MOTTON and DARRELL MOTTON, minors,
by the.ir parents and next friends , MR. and MRS .
JOSEPH MOTTON ; RONNIE C. LASKER , a minor, _b y his
parent and next ·friend , MRS. LOUDONIA PACE; RICKY
PACE , a minor , b y his p arents and next friends, MR.
and MRS. JESSIE PACE; HELEN FAYE PACE and DENNIS
JOHNSON, by their parent and next friend , MRS. HELEN
PACE;   LORESA PACE , a minor , b y her parent and next
friend , JESSIE PACE ; MITCHELL PERKINS , JR., MILTON E.
PERKINS, and WILLIAM W. PERKINS , minors, by their
parents and next .f riends , MR . and MRS. Mitchell Perkins;
SANDRA JACKSON, a minor, b y her parent and next .f riend,
HOMER PERKINS ; TOMMY RICKS and DONALD WAYNE RICKS,
                                                         Exhibit D
Case 4:82-cv-00866-DPM Document 5687-1 Filed 08/07/20 Page 2 of 7



minors, by t:l::& parent and next friend,
MRS. ACQUILLA RI CKS ; KEVIN RICKS , a minor,
by his parent .and next friend , LEON RICKS ;
BEVERLY PEARSON, a minor , b y her parent and
next friend , MRS. MERRIAL ROBINSON; ILICE SMITH ,
a minor, by her parent .and next friend , MRS. DORENE
SMITH; ELIZA SMITH, a minor , b y her parent and next
friend, MRS. HENRIETTA SMITH ; DONNA FAYE SMITH, a
minor, by her parent and next friend, GEORGE SMITH;
KAREN STARKS , a minor, by her parent and next .f riend,
CURTIS STARKS ; WILLIE GENE STRATTON, and CURTIS
STRATTON, minors, by their parents and next friends,
MR. AND MRS. WILLIE C. STRAT!I'ON; MARY NIEL TIMS and
PATRICIA TIMS, minors, by their parent .and next
friend, MRS. CEOLA TIMS; GARY WAYNE TIMS and STORY
TIMS, minors , by their parent .and next friend, MRS .
GERTIE TIMS ; J ANICE ROSE TIMS , a minor, by her parent
and next friend, MRS. IRENE TIMS; RANDY TIMS, a minor ,
by his parent and next friend, ELWIN A. TIMS; DONALD
W. TIMS and KENNETH W. TIMS , minors, by their parent
and next friend, ROOSEVELT TIMS ; CHRISTINE BROWN and
VIRGIL TERRY , minors, by their parent and next friend,
MRS. ELOISE TERRY ; CHRISTOPHER A. WALLACE, a minor,
by his parent and next friend, CHRISTOPHER WALLACE;
ERIC JOHNSON, a minor, b y his parent .and next friend,
LETHA WALLACE ; DEBORAH MOSLEY , a minor, by her parent
and next friend, CAL WHITE; RAYMOND WHITE , RAMONA
WHITE , TERRY !-1. WHITE , and TONI WHITE , minors, by
their parent and next friend, WILLIAM WHITE; MARIAN
WICKS and ROBIN WICKS, minors, by their parent .and
next friend, ROBERT WICKS ; TIURONA WILKINS , a minor,
by her mother and next friend, .JERELINE WILKINS;
ailene perkins , a minor, b y her parent .and next friend,
MRS. FLORENCE WILLIAMS; TERRY WILLIAMS, a minor, by
her parent and next friend, JOHN WILLIAMS; JOYCE ANN
WINSTON , a minor, by her parent and next friend, MRS.
CHARLOTTE WINSTON ,




                                                                    PLAINTIFFS ,


vs .
.BOARD OF EDUCATION OF THE PULASKI COUNTY SPECIAL SCHOOL
 DISTRICT, a public body corporate ; and LEROY GATTIN,
 superintendent of Schools of the .Pulaski County Special
 School District
                                                                    DEFENDANTS




                            C 0 M P L A I N T



                                      I

          The jur:i,,sdiction of this Court is invoked pursuant to

Title 28 U. S.C. §1343(3) and (4), this being a suit in equity
Case 4:82-cv-00866-DPM Document 5687-1 Filed 08/07/20 Page 3 of 7




authorized by law , Title .42    u.s.c .   §1983 ," to be conunenced by any

citizen of the United States or other person withi n         the~   jurisdic-

tion thereof to redress the deprivation under color of law of

rights, privileges and immunities secured by the Constitution and

laws of the United States.       The rights , pri vi1e.g es and inununi ties

herein sought .to be redressed are those se·c ured b y the due pro-

cess and equal protection clauses of the. Constitution of the

United States.

                                     II

          A.   This is a proceeding for a declaratory judgment pur-

suant to the provisions of 28      u.s.c.    §22.01 to determine the legal

rights and relations between the respective parties.

          B.   This is also a proceeding for a permanent injunction

enjoining defendants from maintaining or continuing to maintain a

policy , p ractice, custom or usage of operating the :Pulaski Cou.n ty

       p ublic schools on a racial basis in violation of the Consti.-

tution and laws. of the United States and in derogation of current

judicial and administrative standards for desegregation .

                                    III

          Plaintiffs bring this action as a class action on their

own behalf and on behalf of all others similarly si·tuated, pursu-

ant to Rule 23 (a} and (h) .(2} of the Federal Rules of Civil ·Proced

ure.   Members of the .c lass on behalf of whom plaintiffs sue are

so numerous that joinder of all members is impracticable.              Howeve ,

there are conunon questions of law and fact affecting the .right of

Negro students att.e nding school within the def.e ndant school dis-

tricts to an equal educational opportunity. within a desegregated

school district.     The .claims of plainti:ffs are typical of the

claims of the class , and plainti:ffs fairl y and adequately protect

the. .interests of the class.     Defendants have acted and/or refused

to act on grounds generally applicable .to. the. class plaintiffs

.repres.e nt , thereby- making appropriate: final injunctive rel.i ef in

favor of plaintiffs and the class.


                                     -2-
Case 4:82-cv-00866-DPM Document 5687-1 Filed 08/07/20 Page 4 of 7




                                    IV

           Plaintiffs are Negro citizens of the United States and of

the .State of Arkansas, who reside within the defendant Pulaski

County Special School District.          Minor plaintiffs att.e nd and are

eligible to attend schools operated by def.e ridants.

                                     v
           Def.e ndants are the Board of Education of the Pulaski Count

Special School District, a public body corporate, and Leroy Gattin

Superintendent of Schools of the .P ulaski County Special School

District.


                                     VI

           De.f .e ndants operate. a system of schools for all pupils

within the district.      All of the schools which were identifiable

as Negro schools in 1954 remain identifiable as Negro schools at

present.     On information and bel.i·e f., a small number of Negro

pupils now .att.e nd the schools historically identi.f ied as white.

schools.     They so attend pursuant to a freedom of choice desegre-

gation plan that the district adopted as a condition for continued

federal financial assistance.


                                    VII

           The. defendants. have made no plans to change the existing

pattern of pupil assignments. or enrollments other than the adop-

tion of the free: choice method.

                                   VIII

           By operation of racially identifiable schools, def.e ndants

fail to comply with the requirements of the. Supreme Court of the

United States to disestablish .the presently existing dual pattern

of schools for Negroes and white pupils.

                                    IX
           On information and belief, the schools operated by defend-

ants for Negro pupils are inferior to: those :schools operated for

and attended b y predominantly white :stude·r it bodies.      Several high



                                     -3...:
Case 4:82-cv-00866-DPM Document 5687-1 Filed 08/07/20 Page 5 of 7




 schools operated by defendants for Negro pupils are not accredite

 by the N.     c.   A . of Secondary Schools and Colleges , while all of

 the white high schools· are accredited by the North Central

 Association.        On information and belief , several Negro schools

 so unaccredited are the Harris and Sweet Home Schools.              Moreover,

 physical facilities are inferior , drainage p roblems more severe,

 p arking less adequate , extra- curricular activities and areas of

 performance more .l imited at :the Negro schools than at the white

 schools .

                                        X

             On information and belief , def.e ndants are opposed to

 assigning white pupils to inferior Neg.ro schools , such as the

 Shaw elementary school.

                                       XI

             On information and belief, the athletic department of the

 school distri ct is comp let.e ly segregated and coaches and admin -

 istrators of the athletic department are         ~emplo yed,   assi gned and

 utilized on the basis of their race or color .

                                       XII
             On information and belief, all Neg.r o princip als within

 the system have supervisory control of only all - Negro schools an ,

 in like manner, all white princip als in defendant school distric

 exercise authority only over predominantly or all - white schools.

                                     XIII

             On information and bel.i ef, def.e ndan ts do not have a def i

 nite faculty desegregation plan which makes p ositive commitment

 to the p rompt elimination of segregated faculties.

                                       XIV

             On · information and beli ef , freedom of choice as : .a pupil

 assignment method has not ef.f ectively worked to disestablish the

 existing p attern of separate schools for Negroes and whi.t es and

 there are .feasible alternatives , inc.luding zoning and paring , or

 a combination of both, available to the school district.. which

 would result , now , in disestablishment of th.e dual school system


                                        - 4 -'.




                                                                        I
                                                                            I
Case 4:82-cv-00866-DPM Document 5687-1 Filed 08/07/20 Page 6 of 7



                                       XV

            Plaintiffs have communicated their desire to. have the

school s y stem operated in conformity with .the law to. the District

through undersigned counsel and through their elected representa-

tives on the Board, but .t he District has not seen fit .t o abandon

freedom of choice and replace it with a more effect.i ve method for

achieving a unitary school system.

                                    XVI

            Plaintiffs have beeri deprived of their rights to. equal

protection of the laws. because of defendants' well - established

poli·cy, practice, custom and usage of operating and maintianing

racially segregated public schools and inferior schools for Negro

p upils .    Plaintiffs have no plain, adequate, or complete remedy at

law to redress these wrongs and this suit for injunctive .r elief is

their only means of securing adequate relief.           Plaintiffs will con

tinue to suffer irreparable injury unless def.e ridants are temporari y

and permanently enjoined from continuing to operate a racially

established and maintained school system for Negro and white

pupils and inferior schools for Neg.ro pupils .

            WHEREFORE, plaintiffs pray that this Court advance this

cause on the docket , grant their motion for a .t emporary restrain-

ing order or a preliminary injunction , order a speedy hearing at

the. earliest practicable date, and upon such hearing enter a per-

manent, mandatory injunction requiring def.e ridants. to establish a

unitary school s y stem, in all respects, :by the beginning of the

1968-69 school term.

            Alternatively , plainti:ffs p <Eay that def.e ridants be given

teri days within which to pres.e nt alternative. desegregation plans

to the Court for its consideration which set :out :the degree and

extent of deseg.r egation within each school :in the systeM now ;

along with any plans that the. district may· have which will ·a ffirm

atively aid in the disestablishment of the pre-:existing dual schO.

system.

            Plainti:ffs further pray alternatively that .t his Court,

after re.ceiving such alternative plans, require defendants: to

immediately implement that plan which brings about the grea.t est

degree of desegregation and to further issue a comprehensive: deer e

                                       -5-                            3
Case 4:82-cv-00866-DPM Document 5687-1 Filed 08/07/20 Page 7 of 7




. governing the as p ects. ·of schO.ol desegregation within the defendant

 district .

           Plainti·ffs also pray that .the court ·grant     them    reasonable

 att orneys ' · fees , their costs herein , and such other , additional ,

 or alternative relief as may appear to the Court to be equitable

 and just.


                                       Res p ectfully submitted ,



                                           HNW.   WAL~~
                                       1820 West 13th Street
                                       Little Rock , . _A rkansas 72204

                                      JACK GREENBERG
                                      JAMES M. NABRIT , III
                                      MICHAEL MELTSNER
                                      Suite. 2030
                                      10 .C olu:inbus Circle
                                      New York, New York . 10019

                                      Attorney'.s for Plai ntiffs




                                      -6 ...!.
